Case: 5:20-cr-00297-DCN Doc #;1 Filed: 06/11/20 1 of 2. -PagelD #: 1

 
          

 

FILED
IN THE UNITED STATES DISTRICT COURT sieoe UN 7) 2029
FOR THE NORTHERN DISTRICT OF OHIO “OF HEE 2871407 0,
EASTERN DIVISION CE VELANE OF OHS,
UNITED STATES OF AMERICA, ) INDICTMENT? * ttt
) iw ee et? Mee ed W clee? San a a
Plaintiff, )
v. | ) CASE NO? = a 6
) Title 18, United States Code,
MATTHEW PAUL SLATZER, ) Sections 922(g)(9) and 924(a)(2)
)
Defendant. )

COUNT 1 |
(Possession of a Firearm by a Person with Domestic Violence Conviction,
“18 ULS.C. §§ 922(¢)(9) and 924(a)(2))
The Grand Jury charges:

1. On or about February 2, 2020, in the Northern District of Ohio, Eastern Division,
Defendant MATTHEW PAUL SLATZER, knowing he had previously been convicted of a
misdemeanor crime of domestic violence, that being: Domestic Violence, on or about October
20, 2010, in Case Number 2010CR1 136, in the Stark County Court of Common Pleas,
knowingly possessed in and affecting interstate and foreign commerce a firearm, to wit: a Taurus
revolver, model 85, .38 caliber, serial number KS75988, said firearm having been shipped and
transported in interstate and foreign commerce, in violation of Title 18, United States Code,
Sections 922(g)(9) and 924(a)(2).

FORFEITURE
The Grand Jury further charges:
2, The allegation of Count 1 is hereby realleged and incorporated herein by

reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section

924(d)(1), and Title 28, United States Code, Section 2461(c). As a result of the foregoing

 
Case: 5:20-cr-00297-DCN Doc #: 1 Filed: 06/11/20 2 of 2. PagelD #: 2

offense, Defendant MATTHEW PAUL SLATZER shall forfeit to the United States all firearms
and ammunition involved in or used in the commission of the violation charged in Count 1,
including, but not limited to, the following: a Taurus revolver, model 85, .38 caliber, serial

number KS75988, and any ammunition.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
